Citation Nr: 1127164	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-15 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for Posttraumatic Stress Disorder (PTSD).  

2.  Entitlement to service connection for a cervical spine disorder, diagnosed as degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  He is the recipient of the Purple Heart medal.

This matter is on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's PTSD was characterized by episodes of included irritability, hypervigilance and depression; however, occupational and social impairment with reduced reliability and productivity due to flattened affect, characteristics such as circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, or impaired judgment or impaired abstract thinking have not been shown. 

2.  The Veteran's cervical spine disorder was manifest in active duty service and is related to service.  





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Codes (DC) 9411 (2010).

2.  A cervical spine disorder, diagnosed as degenerative arthritis is attributable to active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's PTSD claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

Regarding the Veteran's PTSD claim specifically, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted statements from the Vet Center related to his current psychiatric symptomatology.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, in March 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


Here, during the March 2011 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the current symptoms the Veteran experienced regarding his ability to establish and maintain social relationships (T. at 19-26).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, specific VA medical examinations pertinent to the Veteran's PTSD claim were obtained in May 2006 and December 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that both of these examinations are adequate for adjudication purposes.  Specifically, the VA examiners considered all of the pertinent evidence of record to include extensive interviews and examinations with the Veteran to appropriately assess his psychiatric symptomatology.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent VA examination in December 2008, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Thus, these examinations are also considered adequate for rating purposes.



Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim for PTSD.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, regarding the Veteran's claim for service connection for a cervical spine disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Finally, the evidence indicates that the Veteran's disability rating was increased during the course of the appeal.  However, the Court has held that a rating decision issued subsequent to a NOD which grants less than the maximum available rating does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Since the RO granted only a portion of the Veteran's increased rating claim, his appeal properly remain before the Board for review.

Psychiatric disorders are rated through the use of a general rating formula set forth in 38 C.F.R. § 4.130.  Under this formula, the Veteran is currently rated at 30 percent for his PTSD, which is specifically categorized under DC 9411.  In order to be entitled to the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as: 
* flattened affect; 
* circumstantial, circumlocutory, or stereotyped speech; 
* panic attacks more than once a week; 
* difficulty in understanding complex commands; 
* impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); 
* impaired judgment or impaired abstract thinking; 
* disturbances of motivation and mood; or 
* difficulty in establishing effective work and social relationships. 
See 38 C.F.R. § 4.130, DCs 9411.

After a thorough review of all of the evidence of record, the Board finds that the Veteran's symptoms do not more nearly approximate the rating criteria for the next-higher 50 percent evaluation.

First, the evidence does not indicate a flattened affect or speech that is circumstantial, circumlocutory or stereotyped in nature.  Specifically, at his VA examination in May 2006, the examiner observed that the Veteran speaks "precisely" with an above average vocabulary, and that his affect was normal and euthymic.  Moreover, at a second VA examination in December 2008, he was again observed to be pleasant with a euthymic affect.  Although there was some pressure observed in his speech, there was no evidence of an association defect.  A flattened affect or a speech that is circumstantial or circumlocutory in nature was not shown at either examination.  Parenthetically, and while not clinically probative, the undersigned found the Veteran to be extremely pleasant during his personal hearing and a rather enjoyable conversationalist.

Next, the evidence does not indicate the presence of panic attacks or difficulty in understanding complex commands.  Specifically, at his VA examination in May 2006, the Veteran was observed to be "cooperative and responsive at all times," and he was neither restless nor lethargic in movement.  While he described experiencing difficulty in sleeping, he did not characterize these difficulties as panic attacks.  Moreover, at his VA examination in December 2008, the Veteran confirmed that he had "physical reactions" when something reminds him of a stressful military experience.  However, he didn't characterize these reactions as panic attacks, and the examiner also concluded that there was no evidence of panic attacks during the examination or in his treatment history.  

Also, the evidence does not indicate difficulty in understanding complex commands.  For example, at his VA examination in May 2006, he was seen as cooperative and responsive at all times.  Moreover, at his VA examination in December 2008, the examiner noted that the Veteran was able to follow simple complex commands, such as drawing overlapping shapes and giving the examiner certain objects.  Therefore, panic attacks more than once a week or difficulty in understanding complex commands has not been shown.  

The evidence also does not indicate either an impairment of short and long-term memory, nor does it indicate impaired judgment.  Specifically, at his VA examination in May 2006, the Veteran appeared in good reality contact, and he denied experiencing hallucinations or delusions.  Moreover, at his VA examination in December 2008, the Veteran was observed to be oriented in person, place and time, and his thought stream was seen as progressive, logical and goal related.  There was no evidence of suicidal or homicidal ideation, and there was no evidence of recent or remote memory impairment.  Additionally, the Veteran was able to perform certain mental exercises, such as identifying various objects, as well as more abstract tasks such as calculating the number of nickels in a dollar and recalling the most recent Presidents of the United States.  Therefore, the evidence does not indicate impairment of either short or long term memory, nor does it indicate impaired judgment or impaired abstract thinking.  

The bulk of the Veteran's symptoms appear to pertain to his difficulty in adapting to stressful situations, as well as his inability to establish and maintain effective relationships.  Specifically, in addition to the above VA examinations, the evidence includes statements from the Vet Center, indicating a preference for social isolation.  For example, a March 2007 letter from the Vet Center indicated that he tries to avoid anything that would remind him of his past stressful events, which limits the quality and quantity of his social relationships.  An earlier Vet Center statement from January 2007 indicated that he structured his work assignments in a way that minimized social contact, and that he had few friends other than his wife.  

While the Veteran's symptoms are not insignificant, the Board nonetheless concludes that they are so prominent as to warrant a rating greater than his current rating.  Specifically, while he was employed at a place where his social interaction was limited, it should also be noted that he worked full time, and did not indicate that he had difficulty in doing his job.  To the contrary, he stated at his May 2006 VA examination that he liked the variety that his job offered.  

The Veteran stated at his hearing before the Board in March 2011 that he had recently retired.  However, he also indicated that he was engaging in new activities such as baking and gardening (T. at 19).  Moreover, his family life appears to be quite stable, as he has been happily married for 20 years, and that he has a good relationship with both of his stepchildren.  Finally, the undersigned again notes the Veteran exhibited very good social skills at his personal hearing and appeared to be quite personable.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995)  (In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness and the consistency of the witness's testimony with other testimony and affidavits submitted on behalf of the Veteran).

Overall, the Board has considered the Veteran's symptoms, but concludes that they do not indicate the inability to establish and maintain effective relationships to the degree necessary to warrant a rating in excess of his current 30 percent rating.  While there are some symptoms related to irritability and depressed mood, he appears to keep a family with whom he interacts regularly, and also appears keep himself regularly active.  Therefore, an increased rating is not warranted on these bases.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  In this case, the Veteran's GAF scores were 55 and 66 at his VA examinations in May 2006 and December 2008, respectively. 

As relevant here, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  By comparison, scores ranging from 61-70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.
 
In this case, the Board finds that the Veteran's most recent GAF of 66 most accurately represents his current symptomatology, with no more than some mild difficulty in his functioning and fairly stable interpersonal relationships.  Moreover, the symptoms associated with a GAF of 66 are inconsistent with the symptoms that are necessary to warrant a rating greater than the 30 percent rating he currently has.  

Therefore, based on the evidence contained in the record, the Board determines that the criteria for a rating in excess of 30 percent have not been met.

The Board has also considered the Veteran's statements that his disability is worse than the 30 percent rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his PTSD according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's psychiatric symptoms were applied to the general rating formula contained in 38 C.F.R. § 4.130, as well as general counsel opinions and case law.  Although the diagnostic codes in this case allow for a higher rating, the Board fully explained why the higher rating is not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's PTSD includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Specifically, at his hearing before the Board in March 2011, he stated that he had recently retired, but he did not imply that it was due to his PTSD or due to any other service-connected disorder.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

As relevant here, the Veteran's service on active duty included service in the Republic of Vietnam.  According to his September 1969 separation physical examination, in conjunction with his statements, he was involved in an incident where his armored personnel transport ran over a land mine on March 2, 1969, resulting in injuries to his left shin and chin.  He received the Purple Heart Medal for this incident.  

It is his contention that he has now developed a cervical spine disorder that is attributable to the impact to his chin during that event.  Specifically, at his hearing before the Board in March 2011, he recalled that, when his transport hit the mine, his .50 caliber gun hit him in the chin, and threw him back a short distance (T. at 4-6).  He also recalled at that time feeling pain and stiffness in his neck which lasted approximately 2 weeks (T. at 11).  After a review of the pertinent evidence, the Board concludes that service connection is warranted for this disorder.  

As an initial matter, the Veteran's service treatment records do not include treatment following the incident described above, although it was mentioned in his September 1969 separation physical examination.  However, none of the in-service treatment records indicate any complaints related to a chronic neck disorder.  

Nevertheless, where a veteran who engaged in combat with the enemy during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service-connection any satisfactory lay or other evidence of an in-service incurrence or aggravation of an injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154 (West 2002).  

In this case, the Veteran received the Purple Heart Medal in association with this incident, which is by definition an award for injuries incurred "in any action against an enemy of the United States."  Army Regulation 600-8-22, p. 20 (December 11, 2006).  Moreover, his complaints of neck pain are consistent with the circumstances of his other injuries (notably an injury to chin).  As such, the Veteran was engaged in combat for VA purposes when he was injured, and his statements relating to neck symptomatology at that time constitute sufficient proof of an in-service injury.  

Since that time, the post-service evidence indicates a chronic cervical spine disorder.  Specifically, a February 2006 X-ray of the cervical spine revealed joint space narrowing and hypertrophic spurring.  Moreover, a VA examination in November 2008 noted a diagnosis of degenerative joint disease in the cervical spine.  

While the first complaints of a cervical spine disorder were not until 2006, and 37 years after the Veteran left active duty, the Board nevertheless places significant probative value on a February 2007 opinion from a private chiropractor, who opined that it was more likely than not that the trauma the Veteran sustained in service caused his current cervical spine disorder.  In providing this opinion, the chiropractor noted that a forceful and rapid acceleration of the neck, in combination with the force of the explosion, would have caused "significant injury to his cartilage and ligamentous structures and would be expected to deteriorate over time in many individuals."  He added that there was no evidence of an intercurrent injury.

The Veteran also underwent a VA examination in November 2008 for the express purpose of determining the nature and etiology of his cervical spine disorder.  There, as noted above, the examiner diagnosed degenerative joint disease of the cervical spine without clear evidence of radiculopathy.  However, the examiner declined to provide an opinion, as it would be speculation to attribute his current degenerative changes in his neck to the incident in 1969.  Such renders the opinion without significant probative value.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

Thus, when weighing this opinion against the opinion of the private examiner, the Board concludes that the weight of the evidence is in the Veteran's favor.  As such, service connection should be granted.  


ORDER

A rating in excess of 30 percent for PTSD is denied.  

Service connection for a cervical spine disorder, diagnosed as degenerative arthritis is granted.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


